—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered March 22, 2001, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*419The defendant’s contention that the Supreme Court erred in precluding him from introducing extrinsic evidence of the complainant’s bias, interest, and hostility is unpreserved for appellate review (see People v Inniss, 83 NY2d 653 [1994]; People v Munoz, 291 AD2d 287 [2002]; People v Lewis, 167 AD2d 303 [1990]). In any event, the trial court correctly precluded a defense witness from testifying about collateral matters intended merely to impeach the complainant’s credibility (see People v Alvino, 71 NY2d 233 [1987]; People v Ferere, 294 AD2d 596 [2002]; People v Abreu, 278 AD2d 424 [2000]). Prudenti, P.J., Krausman, Goldstein and Schmidt, JJ., concur.